Citation Nr: 1222841	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for residuals of a mouth injury.

4.  Entitlement to an increased disability rating for chronic low back disability, currently rated 40 percent disabling.

5.  Entitlement to an increased disability rating for bilateral pes planus, currently rated 10 percent disabling.

6.  Entitlement to an increased disability rating for residuals of left ankle sprain, currently rated 10 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1995.

This matter came to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted a 10 percent disability rating for residuals of left ankle sprain, effective October 30, 2003, denied entitlement to increased ratings for chronic low back disability and bilateral pes planus, and denied entitlement to service connection for bilateral knee disability, right ankle disability, and residuals of mouth injury.  

The Veteran testified at a Board hearing in February 2010.  These matters were remanded in April 2010.

In a May 2006 decision and statement of the case, the RO reduced the disability rating assigned to residuals of left ankle sprain to noncompensably disabling, effective November 3, 2005.  In a November 2011 rating decision, the RO found error in the May 2006 reduction, and reestablished the 10 percent disability rating assigned to the left ankle, effective November 3, 2005.  

In a November 2011 supplemental statement of the case, a 40 percent disability rating was assigned to chronic low back disability, effective July 8, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for bilateral knee disability and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not exhibit residuals of a mouth injury that is related to active duty.  

2.  Prior to July 8, 2010, the Veteran's service-connected chronic low back disability is not productive of limitation of forward flexion to 30 degrees or less; no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; and, no evidence of separately compensable neurological abnormalities associated with the lumbar spine.

3.  From July 8, 2010, the Veteran's service-connected chronic low back disability does not result in unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes of at least 6 weeks during the past 12 months; or evidence of separately compensable neurological abnormalities associated with the lumbar spine.

4.  The Veteran's left ankle disability is manifested by subjective complaints of pain, and objective findings of no more than moderate limitation of motion, with no findings of ankylosis.

5.  The Veteran's bilateral pes planus has not been manifested by severe pes planus with objective evidence of marked deformity, swelling on use of the feet, or characteristic callosities.


CONCLUSIONS OF LAW

1.  Residuals of a mouth injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Prior to July 8, 2010, the criteria for entitlement to a rating in excess of 20 percent for chronic low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

3.  From July 8, 2010, the criteria for entitlement to a rating in excess of 40 percent for chronic low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2011).

4.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals of left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2011).

5.  The criteria for entitlement to a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2003 and December 2003, VCAA letters were issued to the Veteran with regard to his service connection and increased rating claims which predated the June 2004 AOJ decision.  Id.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

In March 2006, the Veteran was issued notice with regard to the types of evidence necessary to establish a disability rating and effective date with regard to his service connection claims, and an effective date with regard to his increased rating claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In May 2008, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Remand with regard to the residuals of mouth injury service connection issue, and the low back, left ankle and bilateral pes planus increased rating issues.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient and private treatment records.  In May 2010, correspondence was sent to the Veteran requesting that he complete a VA Form 21-4142 (Authorization and Consent to Release Information) pertaining to Dr. Philip W. Turner and Albemarle Road Family Practice; the Veteran did not respond.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  The Veteran's service treatment records are unavailable for review; however, a May 1995 Report of Medical Examination and Report of Medical History completed for reserve enlistment and his service personnel records are of record.  Thus, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a July 2010 VA dental examination with regard to his claimed residuals of mouth injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He underwent VA examinations in March 2004, November 2005, December 2007, and July 2010 with regard to his increased rating claims.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the residuals of mouth injury service connection issue and the increased rating issues on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

The Veteran has testified that during service, while serving on a ship, he exited a hatch, fell, and caught his mouth on the front of a generator.  He claims that several of his front teeth were severed.  He claims that he sought treatment from the corpsman for pain, and once they reached shore sought dental treatment at the Kaneohe Bay Air Base in Hawaii.  

As detailed, service treatment records are not available for review.  A May 1995 Report of Medical Examination reflects that with regard to any 'dental defects and diseases' he was deemed 'acceptable.'  His 'mouth and throat' were clinically evaluated as normal.  On a May 1995 Report of Medical History completed by the Veteran, he checked the 'No' boxes with regard to 'bled excessively after injury or tooth extraction' and 'severe tooth or gum trouble.'  

In July 2010, the Veteran underwent a VA examination.  The Veteran reported a history of trauma in approximately 1993, while stationed aboard the LST-USS Fresno.  When exiting a hatch onto a dark deck, he tripped over a "gripe," which held a generator in place, and hit his upper front teeth on the generator.  He related that there was bleeding from his gums and that the upper front teeth were "severed."  Further, he stated that he had back teeth which were cracked and had to be filled.  No immediate dental treatment was available onboard the ship.  Following deployment, he received dental treatment in Hawaii, which included repair of the "severed" max anterior teeth.  The examiner noted that in the claims folder that the Veteran stated that treatment was received in Hawaii or Okinawa.  The Veteran related tempromandibular joint (TMJ) discomfort when opening, which he characterized as a 4 on a 10-point scale, and a 7 when chewing.  He stated that he will occasionally have a joint click or pop.  The Veteran stated that he felt that his bite is "off."  The examiner found that his mouth is healthy.  Oral hygiene is good, and there was no evidence of periodontal disease or caries.  The examiner stated that he may have functional impairment due to TMJ discomfort.  When asked to open, he opened slowly as if he was having discomfort or experiencing muscle tightness.  This discomfort could decrease masticatory function.  Panoramic x-ray showed normal TMJs; no evidence of trauma or deterioration.  There was no noticeable reaction to air on the teeth during examination.  Occlusion was good.  Tooth number 3, the upper right 1st molar, appeared to have a slight occlusal prematurity.  The examiner stated that there was no evidence to support the Veteran's statement that the upper front teeth were "severed."  There was a minor incisal edge chip on tooth number 8.  There were no restorations on any of the anterior teeth and no radiographic evidence of past trauma.  Teeth numbers 1 and 16 were missing.  There was no adverse effect on the Veteran's masticatory ability and they should not be replaced.  Panoramic x-ray and oral exam revealed no bone loss in either the mandible or maxilla.  The examiner diagnosed TMJ syndrome and stated that it is most likely a result of stress and clinching the teeth.  The examiner stated that this may also account for the Veteran's state of heightened thermal sensitivity.  There was no evidence of trauma being associated with the Veteran's present condition.  

In the absence of proof of a current disability related to the mouth or teeth as a result of trauma, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a disability due to mouth trauma, the Board must conclude the Veteran does not currently suffer from such a disability.  Without a diagnosed disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

With regard to the diagnosed TMJ, as detailed the examiner did not relate this disability to service, but rather a result of stress and clinching the teeth.  

The Board accepts the July 2010 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran does not currently suffer from disability of the mouth due to trauma.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that he has mouth trauma due an injury in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service.  The Board finds that his general assertions of in-service injury are credible, however, it is not credible that several front teeth were severed and that several back teeth were cracked as he does not exhibit signs of significant residual mouth trauma.  The Veteran is not competent to diagnose a disability of the mouth as he lacks the medical expertise.  The Board has weighed the Veteran's assertions as to his in-service injury, with the post-service medical evidence which does not reflect a disability of the mouth due to any injury or trauma.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence is outweighed by the lack of a post-service diagnosis related to injury or trauma.  A disability of the mouth has not been diagnosed that is related to injury or trauma.  

Without a diagnosed chronic disability associated with the mouth/teeth, there can be no valid claim of service connection.  In conclusion, a preponderance of the evidence is against a finding that the Veteran suffered residuals of mouth trauma.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbar spine

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

In March 2004, the Veteran underwent a VA examination.  The Veteran reported pain in the lower back area, at L5-S1 level paraspinal area.  The low back pain radiated down to the buttocks, but not down to the knee or legs.  He treats with Motrin 600 milligrams, but it only provides temporary relief.  The low back pain is aggravated by walking and standing for more than 20 to 30 minutes.  The pain is alleviated by resting and Motrin.  The low back pain is a daily event.  He also experiences some morning stiffness but no weakness.  He has no bowel and bladder control problems.  He is able to walk steadily without ambulatory aid.  He denied having surgery to the lower back.  The examiner noted that a December 2003 CT scan of the lumbosacral spine showed no evidence of disc herniation or canal stenosis.

On physical examination, there was no kyphosis or scoliosis.  Range of motion was from 0 to 75 degrees active, 0 to 85 degrees passive, and there was pain after 75 degrees.  The Veteran declined to flex further after 85 degrees, stating he could not do it.  Backward extension was from 0 to 25 degrees active, 0 to 35 degrees passive, and there was pain after 25 degrees.  Left lateral and right lateral flexion was from 0 to 30 degrees active, 0 to 40 degrees passive, with normal range and pain after 40 degrees.  Left lateral and right lateral rotation was from 0 to 35 degrees, with normal range and pain after 35 degrees.  Examination of the lower back revealed tenderness at L5-S1 level, paraspinal area.  He experienced some muscle spasms with forward flexion to 75 degrees.  No muscle atrophy and no weakness was noted.  Repetitive use showed no fatigue, incoordination or lack of endurance.  With active motion, there were additional losses of function due to pain as follows:  forward flexion 10 degrees; backward extension 10 degrees; and, lateral flexion 10 degrees.

Based on the Veteran's descriptions of low back pain, aggravated by walking and standing, released with resting and medication and current examination, the examiner would report that there will be no additional functional loss beyond what is just described.  Neurological examination of the lower extremities was normal.  Motor examination revealed no muscle atrophy or weakness.  Reflexes including patellar and Achilles tendon reflex is present, slightly decreased.  Lasegue's sign was negative, indicating no radiculopathy.  He had no vertebral fracture.  The examiner diagnosed status post lumbar strain with residual pain, no evidence of radiculopathy.

A November 2004 VA outpatient treatment record reflects complaints of lower back pain, with difficulty sitting/standing for long periods of time.  He denied a change in pain and symptoms since an August appointment.  

In November 2005, the Veteran underwent a VA examination.  The Veteran reported constant pain which he rated as a 4 or 5 on a 10-point scale.  He stated that pain is aggravated by long sitting, standing and lying in one position with slight occasional pain radiation to the right leg.  There has been no lack of endurance or incapacitation.  He takes Naprosyn for his spine and other orthopedic complaints, which gives him relief without side effects.  With regard to flare-ups, the pain is constant without specific flares.  The examiner would not anticipate any additional functional impairment, the Veteran ambulates normally.  He does not use any assistive devices.  The Veteran reported employment as an investigator which is sedentary although long sitting causes pain.  In his daily activities, anything involving motion of the back troubles him.  He states that he can enter into active sports for a short time but prolonged activity causes pain in the back.  

On examination, forward flexion was to 60 degrees, extension was to 30 degrees.  Lateral flexion was to 20 degrees bilaterally and rotation was to 40 degrees bilaterally.  The pain occurred only at maximum ranges of motions of mild degree.  On neurological examination, repetitive use caused no change in appearance of pain or ranges of motion.  There was no spasm, weakness, or tenderness.  There was no postural abnormality.  There was normal musculature.  There were no neurological abnormalities of any kind.  The examiner diagnosed lumbar strain.

In December 2007, the Veteran underwent a VA examination.  The Veteran complained of daily lower back pain, constant with difficulty sleeping, sitting and standing for prolonged periods.  There is no history of fatigue, decreased motion, weakness, or spasms.  There is stiffness and pain in the lower middle back.  The pain is throbbing and aching.  The pain is moderate in severity and the duration of the pain is constant and daily.  There is no radiation of pain.  There are no flare-ups of spinal conditions.  There is no intervertebral disc syndrome.  He is able to walk 1 to 3 miles.  

On examination, there was no spasm, atrophy, weakness, tenderness, or guarding.  There was pain with motion.  There was no abnormal gait or spinal contour.  His gait was normal.  There were no abnormal spinal curvatures.  Muscle tone was normal and there was no muscle atrophy.  There was no ankylosis of the spine.  There are no incapacitating episodes.  Active flexion was from 0 to 60 degrees, and pain beginning at 50 degrees.  Passive flexion was also from 0 to 60 degrees, and pain beginning at 50 degrees.  There was pain on repetitive use with additional limitation of motion to 50 degrees.  Lateral rotation was to 30 degrees bilaterally.  Lasegue's sign was not positive.  An x-ray examination was negative.  The examiner noted that the Veteran is employed in a full-time capacity as a federal agent.  He has lost 2 weeks from work.  There are significant effects on his back, including increased absenteeism.  He can miss 16 days a year due to back pain.  There are mild effects on chores including difficulty with heavy lifting or bending, and no effect on other daily activities.  

On July 8, 2010, the Veteran underwent a VA examination.  He reported having a back brace which does not help him.  He denied any bladder or bowel incontinence.  He denied any incapacitating episodes.  The pain radiates to the backs of his calves bilaterally on an intermittent basis which is worse with prolonged walking and sitting.  He can walk and stand approximately 20 minutes.  He can sit for 45 minutes  Sitting beyond 45 minutes and walking/standing beyond 20 minutes makes him worse.  Rest makes him better.  He denied any flares.  He reported the pain is constant.  He stated that it takes him a long time to dress and bathe.  As far as his job working in immigration services he has difficulty with prolonged sitting, standing, and carrying files.  He has lost approximately 10 days from work in the prior year due to back pain.  

On physical examination, flexion was to 30 degrees, extension was from 0 to 5 degrees.  Bending to both sides was to 15 degrees.  Rotating to both sides was to 20 degrees.  There was pain at the end range of flexion and extension, pain and stiffness at the end range of bending to both sides and rotating to both sides.  He has bilateral lumbar paraspinal tenderness but no objective signs of spasm or deformity.  Straight-leg raise was negative bilaterally.  He walks with a slow but otherwise normal gait.  There was no ankylosis.  The examiner opined that he would have difficulty with jobs that require frequent walking, standing and bending.  He should have no difficulties with sedentary jobs, provided he is given the proper ergonomic support and allowed to change positions frequently.  

In July 2011, the same VA examiner reviewed the claims folder and provided an addendum notation based on review of the claims folder.  The examiner noted that the Veteran denied any bowel or bladder incontinence, and denied any incapacitating episodes.  Pain radiates to his mid thighs on a constant basis and he reported all ten toes go numb on an intermittent basis, with prolonged sitting.  He reported bilateral weakness, more so on the right than the left side.  He denied the use of ambulatory aids.  He can walk and stand for 20 to 25 minutes.  Walking and standing beyond 20 to 25 minutes as well as prolonged sitting make him worse.  Lying down makes him feel better.  He denied any flares.  He reported constant pain.  With regard to activities of daily living, it takes him longer to dress and bathe, and he needs assistance with washing his back; he has a shower seat.  In this examination report, flexion was to 40 degrees and extension was from 0 to 10 degrees.  Bending to the left was 0 to 20 degrees and bending to the right was 0 to 15 degrees.  Rotating to both sides was 0 to 20 degrees.  There was pain at the end range for all ranges tested.  There was no change with repetition.  He was tender to palpation in his lower paraspinal muscles bilaterally.  There were no objective signs of spasm or deformity.  Straight leg raise was negative, and he walked with a normal gait, albeit slowly.  An x-ray examination showed L4-L5 disk bulge.  

The Board acknowledges that the range of motion findings differ in the July 2010 and July 2011 VA examination reports, even though such reports were completed by the same examiner.  The range of motion findings most favorable to the Veteran (flexion to 30 degrees) documented in the July 8, 2010 VA examination report has been considered in assigning the 40 percent disability rating.  

The Veteran's disability is rated 20 percent disabling prior to July 8, 2010 and 40 percent disabling from July 8, 2010, pursuant to Diagnostic Code 5242 pertaining to degenerative arthritis of the spine.

In consideration of the general rating criteria for diseases of the spine, for the period prior to July 8, 2010, a disability rating in excess of 20 percent is not warranted based on review of the evidence of record.  As detailed, on examination in May 2004, forward flexion was to 85 degrees passive and there was an additional loss of 10 degrees, to 75 degrees, on active motion, with pain at 75 degrees.  On examination in November 2005, forward flexion was to 60 degrees, with pain occurring only at maximum ranges of motions of mild degree, with no limitations on repetitive motion.  On examination in December 2007, both active and passive forward flexion was to 60 degrees with pain beginning at 50 degrees.  In light of these objective findings documented prior to the July 8, 2010 VA examination, the Board finds that the 20 percent rating assigned is appropriate under the rating criteria for the period prior to July 8, 2010.  A 40 percent rating is not warranted for this period, as range of motion testing does not reflect forward flexion of the thoracolumbar spine 30 degrees or less, even in consideration of repetitive motion.  As such, based on the objective findings of record, the Veteran's disability does not meet the criteria for a disability rating in excess of 20 percent for the period prior to July 8, 2010.

With regard to the criteria for rating intervertebral disc syndrome, the March 2004 VA examination report reflects complaints of radiating pain and some muscle spasms on forward flexion to 75 degrees, but neurological examination was normal and there were no signs of radiculopathy.  Likewise, there were no neurological symptoms such as bowel or bladder impairment.  On examination in November 2005, the Veteran reported radiating pain but again a neurological examination was normal.  There was no spasm, weakness, or tenderness.  The December 2007 VA examination report reflects no radiation of pain and the examiner specifically stated that there was no intervertebral disc syndrome.  Moreover, the examination reports do not reflect any incapacitating episodes, to include episodes of at least 4 weeks but less than 6 weeks.  The December 2007 VA examination report reflects no flare-ups and no incapacitating episodes.  Based on these findings documented in the examination reports, a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes for the period prior to July 8, 2010.

The Diagnostic Code explicitly takes pain upon motion into account, and the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Initially, the Board notes that the examination reports reflect pain as the main symptom on range of motion testing, and there was no further limitation due to repetitive motion.  The VA examination reports reflect an effect on usual daily activities, to include a mild effect on bathing and dressing, difficulty with activities involving heavy lifting and bending, and an inability to participate in sports for long periods of time.  However, while acknowledging the Veteran's pain and functional loss, such symptomatology has been considered in assigning the 20 percent disability rating for the period prior to July 8, 2010.  The 20 percent disability rating adequately compensates him for any pain and functional loss for the period prior to July 8, 2010.

With regard to the period from July 8, 2010, in which a 40 percent rating is in effect in contemplation of flexion of 30 degrees or less, under the general rating formula for injuries of the spine, a 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The objective medical evidence of record does not reflect a diagnosis of ankylosis.  Thus, a 50 percent disability rating is not warranted for the Veteran's lumbar spine disability for the period from July 8, 2010.  

With regard to the rating criteria for intervertebral disc syndrome, as discussed hereinabove, the medical evidence does not reflect incapacitating episodes, to include having a total duration of at least 6 weeks during the past 12 months due to his service-connected low back disability.  As detailed, at the July 2010 VA examination, the Veteran denied any incapacitating episodes.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  The limited medical records available do not reflect incapacitating episodes, to include bedrest prescribed by a physician.  

The Board also notes that the July 2010 and July 2011 VA examination reports do not reflect neurological findings associated with his low back disability warranting a separate compensable evaluation.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from July 8, 2010.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds, however, that the currently assigned 40 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the thoracolumbar spine.

Left ankle

The Veteran's left ankle disability is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma, which is rated pursuant to Diagnostic Code 5003, which is rated based on the limitation of motion criteria, Diagnostic Code 5271.  Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Upon review of the objective evidence of record, and subjective statements from the Veteran, there is no support for a finding that his right ankle disability is manifested by marked limitation of motion.  On VA examination in March 2004 dorsiflexion was from 0 to 15 degrees (normal dorsiflexion is from 0 to 20 degrees), active and passive, with pain at 15 degrees.  Plantar flexion was normal from 0 to 45 degrees, albeit with pain at 45 degrees.  There was tenderness at the malleolus area but no effusion, erythematous change, muscle spasms, instability, or crepitation.  With active range of motion, there was no additional loss of function due to pain.  The examiner opined that his limited dorsiflexion was due to the ankle sprain but moreso due to his service-connected pes planus.  On VA examination in November 2005, there was no limitation of motion, swelling, tenderness, deformity, pain on motion, instability or other abnormality.  There was no appearance of pain or change in limitations of motion on repetitive motion.  On VA examination in December 2007, dorsiflexion was normal with no pain, and there was no limitation of motion on repetitive use.  Plantar flexion was also normal with no pain, and there was no limitation of motion on repetitive use.  There was no instability, tendon abnormality, or angulation.  There was no pathology of the ankle found.  On VA examination in July 2010, dorsiflexion was to 0 degrees and plantar flexion was to 30 degrees.  There was no change with repetition.  There was pain bilaterally over both lateral malleoli and the Achilles tendon.  There was no ankle swelling or increased warmth to the ankle.  The 0 degrees of dorsiflexion found on examination in July 2010 is not consistent with the prior VA examination findings, as the examination reports reflect normal range of motion or only minimal limitation of motion.  However, even in consideration of objective findings of limitation of dorsiflexion with pain and limitation of plantar flexion, there are no findings of marked limitation of motion, thus a 20 percent rating is not warranted.  A rating in excess of 10 percent is not available under Diagnostic Code 5270, as a diagnosis of ankylosis has not been rendered.  A rating in excess of 10 percent is not available under Diagnostic Code 5272 as there is no ankylosis of the subastragalar or tarsal joint.  There has also been no finding of varus or valgus angulation of the os calcis, thus Diagnostic Code 5273 is inapplicable.  There has been no diagnosis of astragalectomy, thus Diagnostic Code 5274 is also inapplicable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding a disability evaluation of 10 percent under Diagnostic Code 5271.  A 10 percent disability is already in effect in consideration of his pain experienced with limitation of dorsiflexion and limitation of plantar flexion, and the VA examiners have not opined that the Veteran experiences additional functional loss due to his symptomatology.  While acknowledging the limitations associated with his left ankle, the Board finds that the degree of functional impairment does not nearly approximate marked limitation of motion and a higher evaluation is not warranted.

Bilateral pes planus

The Veteran's bilateral pes planus is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral; and, a 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use accentuated, indications of swelling on use of the feet, and characteristic callosities.  

In March 2004, the Veteran underwent a VA examination.  He reported pain at the metatarsal of the great toes, bilateral.  The foot pain is aggravated by standing and walking for more than 20 minutes, resting relieves the pain.  He treats with Motrin twice a day on an as needed basis.  There is no swelling or erythematous change of the foot.  He uses no walking cane or braces.  He denied surgery of the feet.  On examination, he walked steadily, without a limp, although slowly.  Both feet showed loss of medial longitudinal arch with and without weight bearing.  There was tenderness at the metatarsal close to the MP joint area of the great toe, bilateral.  There was no abnormal alignment of the Achilles tendon on weight bearing or non-weight bearing.  There was some tenderness on the Achilles tendon with manipulation.  There was no Achilles tendon deviation.  There was no abnormal alignment of the forefoot and midfoot.  There was hallux valgus, bilateral mild with valgus angulation 10 degrees.  There was no dorsiflexion of the MP joint.  Both feet showed no callus, skin breakdown, or hammertoe.  Pedal pulses were palpable.  He was able to walk steadily on both feet.  Both feet and ankle could bear weight.  He could walk slowly with tiptoe and on heel.  The examiner diagnosed pes planus, bilateral with residual, and mild hallux valgus, bilateral.

A November 2005 VA examination report reflects reports of daily pain, a 7 or 8 on a 10 point scale, which requires him to soak his feet frequently.  He denied any heat, stiffness, swelling, redness, fatigability, or lack of endurance.  On physical examination, there was pain in the bilateral arches and forefoot areas, with no specific tenderness or deformity.  Foot examination otherwise, than the presence of pes planus, was entirely within normal limits.  There were no joint abnormalities.  There were no joint abnormalities on range of motion testing.  There was no evidence of painful motion, edema, instability, weakness, or tenderness.  He ambulated entirely normally without any dysfunction.  There were no callosities, breakdown or unusual shoe wear.  There were no skin or vascular changes.  There were no hammertoes, high arch, clawfoot or other deformity.  His pes planus appeared only in the weight bearing position with mild malalignment of the Achilles tendon of about 15 degrees bilaterally.  He had a mild 15 degree valgus bilaterally, corrected by manipulation.  There was no forefoot and midfoot malalignment.  The examiner diagnosed bilateral pes planus.

A December 2007 VA examination report reflects complaints of bilateral feet pain worsening at night.  He soaks his feet in warm water with little relief.  His arch is tight/stiff and he has had a steroid injection in the feet that helped but he is maxed out and the pain comes back.  He wears orthotics.  Pain, swelling, and stiffness occurs in the arch of both feet while standing and walking.  With regard to both feet, he denied any heat, redness, fatigability, weakness, or lack of endurance.  He denied any flare-ups.  He is able to stand for 15 to 30 minutes, and he is able to walk 1 to 3 miles.  On examination, there was no objective evidence of painful motion, swelling, tenderness, instability, or weakness in either foot.  There was no evidence of abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal, and muscle atrophy of the feet.  He had bloody toes around the nails of the great toe 1st and 2nd toes.  The Veteran stated that he has a habit of picking his toes until they bleed.  His gait was normal.  X-rays showed bilateral heel spurs.  

A July 2010 VA examination report reflects complaints of constant pain.  He can walk and stand for 20 minutes.  Soaking makes his feet better.  He denied any flares.  On physical examination, he could wiggle his toes without pain.  There was no foot edema.  His gait was slow but otherwise normal.  He had calluses noted bilaterally under his heels.  He did not have any hammertoes.  He has a mild flat foot, both weight-bearing and nonweight-bearing.  Achilles tendons were tender on palpation and on manipulation.  He had a mild amount of midfoot malalignment bilaterally and no forefoot malalignment bilaterally.  Doing any manipulation of his forefoot and midfoot was painful bilaterally.  He had 15 degrees of hallux valgus bilaterally.  He had tenderness to palpation diffusely over the soles of his feet bilaterally moreso on the medial side than on the lateral side.  He walks slow but otherwise a normal gait.  The examiner diagnosed mild pes planus.  With regard to the question of any marked deformity of the foot, there was just mild midfoot malalignment bilaterally.  There was pain on palpation on the plantar aspect of the foot diffusely throughout, moreso on the medial side than the lateral side.  There was no swelling or inward displacement.  There was no spasm of the Achilles tendon, although there was bilateral pain with manipulation of the Achilles tendon.  

Based upon the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for bilateral pes planus.  The Veteran has been shown to have pain in his arches and forefoot area, but none of the objective examinations show marked deformity, severe pes planus, swelling on use of the feet, or characteristic callosities.  Likewise, marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendon Achilles on manipulation is not shown on objective examination.  For these reasons, a 30 percent evaluation is unwarranted in this case.

Extraschedular evaluations

The Board has also considered whether the Veteran's lumbar spine, left ankle, and bilateral pes planus present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disabilities levels and symptomatology, and provides for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that the evidence of record reflects that the Veteran is employed in a full-time capacity as a Federal Agent.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that in filing increased rating claims, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to service connection for residuals of a mouth injury is denied.

For the period prior to July 8, 2010, entitlement to a disability rating in excess of 20 percent for chronic low back disability is denied.

From July 8, 2010, entitlement to a disability rating in excess of 40 percent for chronic low back disability is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of left ankle sprain is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

Bilateral knee and right ankle disabilities

In April 2010, the issues of entitlement to service connection for bilateral knee and right ankle disabilities were remanded for etiological opinions related to service and to his service-connected disabilities.  The Veteran asserts that he incurred injuries to the knees and right ankle due to combat infantryman duties, such as running, marching, falling, and constant pounding of his knees and ankles.  He also asserts that his knee and ankle conditions are due to his service-connected disabilities.  See 38 C.F.R. § 3.310.

In July 2010, the Veteran underwent a VA examination.  The Veteran asserted that he injured his knees and ankles in 1987.  The examiner stated that no service medical records were available for review, thus it is clear that the examiner did not review the May 1995 Report of Medical Examination.  The examiner also referred to a 2003 appeal where it was noted that he had no evidence of being seen for bilateral knee pain or right ankle pain.  It appears that the examiner may be referring to the March 2003 rating decision which is not the subject of this appeal, and this rating decision is not considered evidence which should be used in offering an etiological opinion.  The VA examiner was unable to offer direct, secondary, and aggravation opinions without resorting to mere speculation.  

As the VA examiner incorrectly stated that no service records were unavailable; the fact that the examiner relied on a rating decision; and, the examiner's inability to offer etiological opinions, the Board has determined that the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed bilateral knee and right ankle disabilities.  It is imperative that the claims file and a copy of this Remand be made available to the Veteran for review in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right or left knee disability is due to service or any incident therein, to include his experiences as a combat infantryman;

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right ankle disability is due to service or any incident therein, to include his experiences as a combat infantryman;

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right or left knee disability is proximately due to a service-connected disability, to include chronic low back disability, bilateral pes planus, or residuals of left ankle sprain;

d)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right ankle disability is proximately due to a service-connected disability, to include chronic low back disability, bilateral pes planus, or residuals of left ankle sprain;

e)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right or left knee disability is aggravated by a service-connected disability, to include chronic low back disability, bilateral pes planus, or residuals of left ankle sprain;

f)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any current right ankle disability is aggravated by a service-connected disability, to include chronic low back disability, bilateral pes planus, or residuals of left ankle sprain.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should be informed that the Veteran's service treatment records are unavailable for review, other than service personnel records and May 1995 Reports of Medical Examination and Medical History.  The examiner should reconcile any opinion with the treatment records on file, to include the May 1995 Report of Medication Examination, May 1995 Report of Medical History, any other service records, post-service treatment records, and lay statements of the Veteran pertaining to the bilateral knee and right ankle injuries sustained in service.  

2.  After completion of the above, the Veteran's claims of service connection for bilateral knee and right ankle disabilities should be readjudicated.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


